16‐132‐cv 
     United States v. Prevezon Holdings, Ltd.


     16‐132‐cv 
     United States v. Prevezon Holdings, Ltd.  
      
 1                        UNITED STATES COURT OF APPEALS 
 2                             FOR THE SECOND CIRCUIT 
 3                                 ____________________ 
 4                                                                                        
 5                                   August Term, 2015 
 6    
 7   (Argued: June 9, 2016                                     Decided: October 17, 2016)             
 8    
 9                                  Docket No. 16‐132‐cv 
10                                               
11                                 ____________________ 
12    
13   UNITED STATES OF AMERICA,                                                            
14          
15                            Plaintiff‐Petitioner,                                
16          
17                      v. 
18    
19   PREVEZON HOLDINGS LTD., PREVEZON ALEXANDER, LLC, 
20   PREVEZON SOHO USA, LLC, PREVEZON SEVEN USA, LLC, 
21   PREVEZON PINE USA, LLC, PREVEZON 1711 USA, LLC,  
22   PREVEZON 1810 LLC, PREVEZON 2009 USA, LLC, PREVEZON 2011 USA, 
23   LLC, 
24    
25                            Defendant‐Respondent, 
26    
27                      v. 
28    
29   HERMITAGE CAPITAL MANAGEMENT LTD., 
30    
31                            Movant‐Petitioner.1 

     1
         The Clerk of the Court is respectfully directed to amend the caption as above. 
 1                                ____________________ 
 2    
 3   Before: POOLER, LOHIER, and CARNEY, Circuit Judges. 
 4    
 5         Appeal from United States District Court for the Southern District of New 

 6   York (Thomas P. Griesa, J.) from the denial of Hermitage Capital Management 

 7   Ltd.’s motion to disqualify counsel for Prevezon Holdings Ltd., Prevezon 

 8   Alexander, LLC, Prevezon Soho USA, LLC, Prevezon Seven USA, LLC, Prevezon 

 9   Pine USA, LLC, Prevezon 1711 USA, LLC, Prevezon 1810 LLC, Prevezon 2009 

10   USA, LLC, and Prevezon 2011 USA, LLC.  

11         This case presents the “extraordinary circumstances” necessary to grant a 

12   writ of mandamus. We hold that the district court abused its discretion in 

13   denying the motion to disqualify.  Accordingly, we grant the petition for a writ 

14   of mandamus and instruct the district court to enter an order disqualifying John 

15   Moscow and BakerHostetler LLP.  

16         Writ granted. 

17                                ____________________ 

18                            JACOB W. BUCHDAHL (Cory S. Buland, on the    
19                            brief), Susman Godfrey LLP, New York, NY, for    
20                            Movant‐Appellant Hermitage Capital Management    
21                            Ltd. 
22    



                                             2
 1                             PAUL MONTELEONI, Assistant United States 
 2                             Attorney (Cristine Phillips, Margaret Garnett, Assistant 
 3                             United States Attorneys, on the brief), for Preet Bharara, 
 4                             United States Attorney for the Southern District of 
 5                             New York, for Plaintiff‐Appellee the United States of 
 6                             America. 
 7                              
 8                             MICHAEL B. MUKASEY (Jennifer F. Mintz, Jarrod L. 
 9                             Schaeffer, on the brief), Debevoise & Plimpton, LLP, New 
10                             York, NY, for Defendants‐Appellees Prevezon Holdings Ltd., 
11                             Prevezon Alexander, LLC, Prevezon Soho USA, LLC, 
12                             Prevezon Seven USA, LLC, Prevezon Pine USA, LLC, 
13                             Prevezon 1711 USA, LLC, Prevezon 1810 LLC, Prevezon 
14                             2009 USA, LLC, and Prevezon 2011 USA, LLC. 
15    
16                              
17   POOLER, Circuit Judge: 

18         Appeal from United States District Court for the Southern District of New 

19   York (Thomas P. Griesa, J.)2 from the denial of Hermitage Capital Management 

20   Ltd.’s (“Hermitage”) motion to disqualify counsel for Prevezon Holdings Ltd., 

21   Prevezon Alexander, LLC, Prevezon Soho USA, LLC, Prevezon Seven USA, LLC, 

22   Prevezon Pine USA, LLC, Prevezon 1711 USA, LLC, Prevezon 1810 LLC, 

23   Prevezon 2009 USA, LLC, and Prevezon 2011 USA, LLC (together, “Prevezon”).  

24         This case presents the “extraordinary circumstances” necessary to grant a 

25   writ of mandamus, as Hermitage is without other viable avenues for relief and  


     2
      On April 29, 2016, this case was reassigned to the Honorable William H. Pauley, 
     III, United States District Court for the Southern District of New York.  
                                              3
 1   the district court misapplied well‐settled law. Accordingly, we grant the petition 

 2   for a writ of mandamus and instruct the district court to enter an order 

 3   disqualifying John Moscow and BakerHostetler LLP from representing Prevezon 

 4   in this matter.  

 5                                     BACKGROUND 

 6   I.     The underlying fraud. 

 7          The underlying litigation arises out of a 2013 civil forfeiture action (the 

 8   “Forfeiture Action”) brought by the United States alleging that Prevezon 

 9   received the proceeds of a complex, sweeping scheme that defrauded the 

10   Russian treasury of roughly $230 million (the “Russian Treasury Fraud”). The 

11   government alleges Prevezon laundered portions of the fraud proceeds in New 

12   York by buying various real estate holdings in Manhattan. We draw much of the 

13   background section from the second amended complaint, and note that the 

14   accuracy of the government’s allegations remains untested.      

15          Hermitage, an investment advisory firm, is a victim of the Russian 

16   Treasury Fraud.  Hermitage advised the Hermitage Fund, an investment fund 

17   that focused on investments in Russia. A group of corrupt Russian officials and 

18   other individuals known as the “Organization” raided Hermitage’s Moscow 



                                                4
 1   office and the office of its Russian law firm in 2007. During the raid, the 

 2   Organization stole corporate documents, including the official seals, of portfolio 

 3   companies controlled by the Hermitage Fund. This practice is known in Russia 

 4   as “reiderstvo,” or corporate raiding. The Organization used the stolen 

 5   documents to fraudulently transfer ownership of the portfolio companies to 

 6   members of the Organization. The Organization then forged faked contracts with 

 7   sham companies, creating the illusion that the portfolio companies owed nearly a 

 8   billion dollars to the sham companies. The sham companies sued the portfolio 

 9   companies. Lawyers purporting to represent the portfolio companies appeared 

10   in these actions and admitted the portfolio companies’ full liability.  

11         The fraudulent legal proceedings yielded judgments worth roughly $973 

12   million for the Organization. The Organization then used the sham judgments to 

13   apply for tax refunds on behalf of the portfolio companies on the ground that the 

14   judgments represented losses that were equal to the profits reported by the 

15   portfolio companies in the previous tax year. Since the faked losses fully offset 

16   the profits, the portfolio companies were entitled to a refund of the taxes paid on 

17   those profits. Two days after the refund applications were filed, refunds of 

18   roughly $230 million were paid out by the Russian treasury to bank accounts 



                                               5
 1   controlled by the Organization. A portion of that money was then wired to 

 2   various accounts controlled by members of the Organization in banks around the 

 3   world, requiring transfers of funds through the Southern District of New York.   

 4   As part of the laundering process, the funds were deposited into different bank 

 5   accounts in different countries multiple times. The government alleges that a 

 6   portion of those monies (roughly $3 million) were transferred into accounts in 

 7   Prevezon’s name. Prevezon then purchased real estate in Manhattan using 

 8   money that, at a minimum, was comingled with laundered proceeds from the 

 9   Russian Treasury Fraud.   

10         II.    Hermitage’s involvement with BakerHostetler. 

11         When Hermitage learned of the fraud, it hired attorneys in Russia to 

12   investigate, including Sergei Magnitsky. Magnitsky conducted an investigation 

13   that discovered the fraud, and Hermitage ultimately filed six  criminal 

14   complaints with the Russian authorities. Hermitage and its lawyers instead 

15   found themselves the focus of the criminal investigation.  After Russian 

16   authorities opened up a criminal case against two Hermitage lawyers who 

17   drafted several of the legal complaints, the lawyers fled Russia. Russian 

18   authorities also pursued criminal proceedings against Hermitage’s chief 



                                              6
 1   executive officer, William Browder, and other Hermitage employees and 

 2   lawyers.  

 3         Magnitsky, who gave testimony against corrupt public officials alleged to 

 4   be members of the Organization, was arrested in November 2008. After 358 days 

 5   of pre‐trial confinement, Magnitsky became ill and died. Russia’s Human Rights 

 6   Council determined that Magnitsky’s arrest and detention were illegal, that on 

 7   the last day of his life Magnitsky was beaten by guards wielding rubber batons, 

 8   and that necessary medical care was withheld. The Public Oversight Commission 

 9   for the City of Moscow for the Control of the Observance of Human Rights in 

10   Places of Forced Detention issued a report stating: “The members of the civic 

11   supervisory commission have reached the conclusion that Magnitsky had been 

12   experiencing both psychological and physical pressure in custody, and the 

13   conditions in some of the wards of [the prison] can be justifiably called 

14   torturous.”3  



     3
       In December 2012, a new law went into effect in the United States. The Sergei 
     Magnitsky Rule of Law Accountability Act imposes sanctions on those 
     responsible for Magnitsky’s detention, abuse, and death. Pub. L. No. 112–208, 126 
     Stat. 1496.The defendants here are not alleged to have participated in 
     Magnitsky’s detention, abuse or death, but members of the Organization are, 
     either directly, or by helping others avoid liability for their actions, or by 
     financially benefiting from his detention, abuse, or death.  

                                              7
 1         In September 2008, Hermitage hired attorney John Moscow of 

 2   BakerHostetler “[t]o help gather evidence for them to defend [Hermitage] in 

 3   Russia,” App’x at 192, and to try to interest the United States government in 

 4   investigating the fraud and reclaiming the fraud’s proceeds. BakerHostetler’s 

 5   retention letter described the scope of its representation: 

 6               In this engagement, we expect to perform the following: 
 7               extensive analysis of the factual and legal background 
 8               of the events in question; examination and analysis of 
 9               evidence in both testimonial and documentary form, 
10               including the testimony of expert witnesses; 
11               preparation and presentation of prosecution 
12               memoranda, if appropriate, to the United States 
13               Department of Justice (or other law enforcement 
14               agency); and cooperation and support to the United 
15               States Department of Justice if an investigation is 
16               pursued by them. 
17                
18   App’x at 107.  

19         BakerHostetler and Moscow represented Hermitage for roughly nine 

20   months. During that time, Moscow and his colleagues reviewed non‐public 

21   documents from Hermitage related to the Russian Treasury Fraud, which 

22   allowed the firm to create a case timeline and chronology, and discussed 

23   “potential individuals for depositions in connection with the prosecutions in 

24   Russia.” App’x at 116. Moscow met with staff at the U.S. Attorney’s Office for the 



                                               8
 1   Southern District of New York, including a lengthy meeting on December 3, 2008 

 2   with former Assistant U.S. Attorney Marcus Asner, and with the office of the 

 3   Attorney General in the British Virgin Islands. The firm also “review[ed] bank 

 4   records” and researched a “proper service agent for” a bank involved in routing 

 5   proceeds of the Russian Treasury Fraud.  

 6         BakerHostetler also drafted a twenty‐five page declaration in anticipation 

 7   of Hermitage seeking a Section 1782 subpoena, which allows a federal court to 

 8   order discovery in the United States “for use in a . . . foreign . . . tribunal,”  

 9   28 U.S.C. § 1782(a).  The draft declaration, never before used in any court 

10   proceedings and filed here under seal, details the Russian Treasury Fraud in a 

11   manner that closely tracks the allegations of the civil forfeiture complaint 

12   ultimately filed by the government. The draft declaration and complaint also 

13   both describe the “Rengaz” or “Renaissance” fraud, a 2006 tax refund fraud 

14   undertaken by the same criminal organization. That fraud involved subsidiaries 

15   of Rengaz Holdings, an investment fund associated with Renaissance Capital. 

16   The draft declaration and complaint allege that the same modus operandi was 

17   used to perpetrate the Russian Treasury Fraud and the Rengaz fraud, such that 




                                                 9
 1   the government plans to introduce evidence at trial connecting the Rengaz fraud 

 2   and the Russian Treasury Fraud.  

 3         Hermitage paid BakerHostetler and Moscow nearly $200,000 in fees. 

 4   Hermitage terminated the relationship after roughly nine months and retained 

 5   new counsel. Its new counsel continued the investigation into tracing the 

 6   proceeds of the alleged Russian Treasury Fraud and provided its results to the 

 7   United States government. The government, in turn, conducted its own 

 8   investigation which led to it filing a civil forfeiture and money laundering action 

 9   against Prevezon in September 2013. Prevezon hired Moscow and 

10   BakerHostetler to defend it against the government’s charges.   

11         Hermitage filed a complaint with the Southern District of New York’s 

12   Grievance Committee against Moscow and BakerHostetler, protesting Moscow 

13   and BakerHostetler’s representation of Prevezon in light of their prior 

14   representation of Hermitage. On August 7, 2014, the Grievance Committee 

15   notified Hermitage it  would take no action in the matter, without prejudice to 

16   Hermitage pursuing the issue in district court. On September 29, 2014, 

17   Hermitage moved for BakerHostetler’s disqualification, on the ground that 

18   BakerHostetler and Moscow “switched sides” by first pursuing the perpetrators 



                                              10
 1   of the Russian Treasury Fraud as counsel for Hermitage and then defending 

 2   those accused of committing the same fraud. BakerHostetler opposed the motion, 

 3   arguing that its representation was not adverse to Hermitage because both 

 4   Hermitage and Prevezon were innocent of any wrongdoing. When Hermitage 

 5   raised the possibility that BakerHostetler would defend Prevezon by arguing 

 6   that Hermitage committed the Russian Treasury Fraud, the district court 

 7   commented that it “seem[ed] . . . very, very speculative” and BakerHostetler’s 

 8   counsel called the allegation “simply untrue.” App’x at 175‐76.  The district court 

 9   denied the motion, explaining that “[t]here is no indication that [Moscow] is in 

10   any substantial way taking a position which involves an attack upon or an 

11   attempt to hold liability with regard to Hermitage.” App’x at 297.   

12         Following the close of discovery, the government moved for partial 

13   summary judgment against Prevezon, seeking to establish that (1) the Russian 

14   Treasury Fraud took place and (2) it qualified as a “specified unlawful activity” 

15   to establish liability under federal law.4 In opposing the motion, Prevezon argued 


     4
       To make out its case for money laundering, the government must prove the 
     transactions at issue involved the proceeds of a “specified unlawful activity” as 
     defined in 18 U.S.C. §§ 1956(a)(1), 1957(a). The government alleges that the 
     “specified unlawful activity” is the Russian Treasury Fraud. The government 
     also asserts it constitutes foreign bank fraud under 18 U.S.C. § 1956(c)(7)(B)(iii). 
     The government also alleges that transfers of the proceeds of the Russian 
                                               11
 1   that “[t]he manner in which the [Russian] Treasury Fraud was carried out . . . is 

 2   an essential element of the Government’s claims.” App’x at 445‐46. While it 

 3   previously argued that the Russian Treasury Fraud was “irrelevant” to its 

 4   defense, App’x at 221, Prevezon now argued that: 

 5               The version of the fraud on the Russian Treasury (the 
 6               “Treasury Fraud”) told in the first, second and third 
 7               complaints has been exposed by discovery to be false. It 
 8               was contrived and skillfully sold by William F. Browder 
 9               to politicians here and abroad to thwart his arrest for a 
10               tax fraud conviction in Russia. This public relations 
11               narrative was swallowed whole by the Government, 
12               which incorporated it into its complaint without 
13               investigation, a situation this Court has described as 
14               “troubling.” When placed under oath, however, 
15               Browderʹs own witnesses revealed that he authorized 
16               the supposedly unauthorized acts alleged in the three 
17               complaints and knew about the events that the 
18               complaints allege he was unaware of. From this 
19               discovery, it is plausible Browder stole the money from 
20               the Russian Treasury or, at least, knew about the fraud 
21               before it occurred. . . . This case is about fraud on the 
22               Russian Treasury; it is not about fraud on an investor or 
23               trustee of Browder’s Hermitage Fund. Shortening the 
24               trial by relieving the Government of its obligation to 
25               prove a Specified Unlawful Activity would deprive 
26               Defendants of an important, meritorious defense. 
27                



     Treasury Fraud through the United States constitute transportation of stolen 
     property in violation of 18 U.S.C. § 2314, and that earlier instances of money 
     laundering served as predicate offenses for later money laundering transactions.  

                                             12
 1   App’x at 445‐46. Prevezon further argued the record demonstrated that 

 2   “Browder and his agents engaged in a series of misrepresentations to execute the 

 3   fraud, to distance themselves from it, and to pin it on the Russian officials 

 4   investigating Browder for a separate tax fraud his companies committed.” App’x 

 5   at 449. At oral argument on the motion, Prevezon’s counsel stated: “[W]hat it 

 6   comes down to, Judge, is, the government alleges there was an organization, 

 7   unnamed, mysterious organization that did all this, and the evidence points that 

 8   Hermitage and Mr. Browder did it. That is the heart of the dispute.” App’x at 

 9   516. 

10           The district court denied the partial summary judgment motion, 

11   explaining that:  

12                 In my view the governmentʹs motion for partial 
13                 summary judgment presents some points that are very 
14                 well taken. In other words, there are certain things that 
15                 are not in dispute. There are a lot of things that are hotly 
16                 in dispute. But some things are not in dispute. And I 
17                 keep referring and Iʹll refer to it again: the basic fraud in 
18                 Moscow is not in dispute. It was committed. And $216 
19                 million was stolen from Russia. That is not in dispute. 
20                  
21                 Now, the problem is, in trying to eliminate issues by 
22                 granting partial summary judgment, the problem with 
23                 that is, it isn’t that the government’s motion is not well 
24                 taken, but it seems to me at the trial it will be necessary 
25                 to put on evidence of that background. I cannot see a 


                                                13
 1               trial that does not start with the basic evidence about 
 2               what occurred in Moscow. 
 3                
 4   App’x at 517‐18. 

 5          With the litigation headed for trial, on December 15, 2015, Hermitage again 

 6   sought BakerHostetler’s disqualification. The district court granted the motion on 

 7   December 18, 2015, without allowing Prevezon an opportunity to brief the issue, 

 8   stating that: 

 9                    It is now clear that one of BakerHostetler’s primary 
10                    defense strategies in the present case involves asserting 
11                    that Hermitage had substantial responsibility for what 
12                    is well known as the Russian Treasury Fraud. This is 
13                    significant because the level of Hermitage’s 
14                    involvement in fraudulent activity may make the 
15                    difference between proving or not proving the 
16                    commission of certain alleged specified unlawful 
17                    activities as a foundation for showing money 
18                    laundering, which is at the heart of the present case. 
19                    Hermitage’s involvement was not previously at issue. 
20                    Indeed, Moscow, who formerly represented Hermitage, 
21                    took the position that Hermitage had “nothing to do” 
22                    with the Russian Treasury Fraud. The case has now 
23                    changed, in that it appears that BakerHostetler, and 
24                    thus Moscow, is asserting that “the evidence points that 
25                    Hermitage” was substantially involved in the Russian 
26                    Treasury Fraud. 
27                     
28                    BakerHostetler’s change in defense strategy now makes 
29                    the subjects of its former and current representation 
30                    “substantially related.” There is now a very real 
31                    possibility that BakerHostetler will be in a position 


                                                 14
 1               where it would be trying to show that its current clients 
 2               (the Prevezon defendants) are not liable and showing 
 3               this by attacking its former client (Hermitage) on the 
 4               very subject of BakerHostetler’s representation of that 
 5               former client. 
 6                
 7   Special App’x at 1‐2 (internal citations omitted). 

 8         On December 21, 2015, Prevezon moved to certify an interlocutory appeal 

 9   of the disqualification order pursuant to 28 U.S.C. § 1292(b), and for a stay of the 

10   district court proceedings pending appeal. The district court granted the motion 

11   in its entirety the next day, before the government or Hermitage responded. 

12   When the government objected, the district court sua sponte withdrew the 

13   disqualification order, explaining that it erred in entering the order without 

14   briefing by Prevezon and directing Prevezon to brief the issue.   

15         Prevezon filed a brief opposing the disqualification motion. Hermitage 

16   filed a reply brief and a supporting declaration from Bruce A. Green, a legal 

17   ethics professor at Fordham University School of Law, who opined that 

18   disqualification was proper. The government filed a brief advocating 

19   disqualification, highlighting the risk of retaliation against Hermitage‐related 

20   individuals from Russian authorities. The government noted that Browder, after 

21   being barred from Russia, was prosecuted in absentia by Russia on charges of a 



                                              15
 1   separate Hermitage‐related tax fraud, and that Interpol declined to assist Russia 

 2   because the proceedings were “predominantly political in nature.” App’x at 603. 

 3   In addition, the Prosecutor General of Russia issued an open letter accusing 

 4   Browder of committing the Russian Treasury Fraud, along with other crimes, 

 5   and threatening further prosecution.   

 6         On January 8, 2016, the district court reversed its decision and denied 

 7   Hermitage’s motion for disqualification, concluding that “Moscow’s 

 8   representation of Prevezon does not pose a significant risk of trial taint.” United 

 9   States v. Prevezon Holdings Ltd., No. 13‐cv‐06326, 2016 WL 96170, at *1 (S.D.N.Y. 

10   Jan. 8, 2016). The district court determined that there was no “substantial 

11   relationship” between the subject matter of the two representations  because the 

12   Russian Treasury Fraud was “merely background information.” Id. at *4. The 

13   district court explained: 

14                As an initial matter, it is important to clarify what this 
15                case is not about. This case is not about Hermitage, nor 
16                is this case centrally focused on the Russian Fraud. Even 
17                if it were, to the court’s knowledge, Hermitage was 
18                never the target of a U.S. investigation for the Russian 
19                Fraud, let alone an actual lawsuit. In this way, 
20                Moscow did not “switch sides,” nor is he now accusing 
21                a former client of the “same crime” that he was 
22                “retained to defend against.” 
23                 


                                               16
 1                 Moreover, the Russian Fraud is an ancillary issue in this 
 2                 suit. The Government does not allege that Prevezon 
 3                 committed the Russian Fraud. Rather, the Government 
 4                 has accused Prevezon of laundering proceeds of the 
 5                 Russian Fraud through the United States. The Russian 
 6                 Fraud is merely background information and 
 7                 Hermitage cannot be held liable as a result of this 
 8                 lawsuit. 
 9                  
10                 Not only is the Russian Fraud a side issue in this matter, 
11                 but Hermitage is also a mere spectator to this litigation. 
12                 Hermitage is not a party to this suit and its rights are 
13                 not directly at stake. Though Hermitage may be 
14                 interested in the outcome of the case and in how its 
15                 name is used at trial, these concerns do [not] warrant 
16                 the drastic relief they seek. 
17                  
18   Id. at *4‐5. Although the district court acknowledged the risk of legal action 

19   against Hermitage and its officers by Russian authorities, it deemed that risk 

20   both speculative and irrelevant to its consideration of the disqualification motion 

21   because Hermitage was not a party to the instant litigation, and thus the district 

22   court saw no risk of “potential taint to this trial.” Id. at *5.    

23          Hermitage moved for a stay and sought to certify an interlocutory appeal 

24   on January 11, 2016. The district court denied the motion on January 15, 2016. 

25   With the government’s support, Hermitage then moved in this Court for a stay 

26   pending appeal, or, in the alternative, a petition for a writ of mandamus. This 

27   Court granted the stay motion on January 25, 2016.     


                                                  17
 1                                        DISCUSSION 

 2   I.    Collateral order doctrine.          

 3         We start, as we must, with the threshold question of subject matter 

 4   jurisdiction.  Generally, “[t]he courts of appeals . . . have jurisdiction of appeals 

 5   from all final decisions of the district courts of the United States . . . .” 28 U.S.C.   

 6   § 1291. There are, however, a few “safety valves” that allow an appellate court to 

 7   “promptly correct[] serious errors.” Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 

 8   111 (2009).  One such safety valve is certification, which allows a district court to 

 9   certify an appeal pursuant to 28 U.S.C. § 1292(b) when it is “of the opinion that 

10   [the relevant] order involves a controlling question of law as to which there is 

11   substantial ground for difference of opinion and that an immediate appeal from 

12   the order may materially advance the ultimate termination of the litigation.” 28 

13   U.S.C. § 1292(b). Where, as here, certification is sought and denied, there are two 

14   remaining safety valves: (1) an appellant may establish jurisdiction by 

15   demonstrating that its appeal falls within the collateral order exception to the 

16   final judgment rule, or (2) an appellant may petition for a writ of mandamus.  

17         Hermitage first argues that this appeal falls under the collateral order 

18   doctrine, which allows interlocutory appeals from a “small class” of district court 



                                                  18
 1   orders “which finally determine claims of right separable from, and collateral to, 

 2   rights asserted in the action, too important to be denied review and too 

 3   independent of the cause itself to require that appellate consideration be deferred 

 4   until the whole case is adjudicated.” Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 

 5   541, 546 (1949).  Collateral orders are those that “[1] conclusively determine the 

 6   disputed question, [2] resolve an important issue completely separate from the 

 7   merits of the action, and [3] [are] effectively unreviewable on appeal from a final 

 8   judgment.” Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978) (footnote and 

 9   citations omitted).   

10            While in this case “the possibility of reconsideration by the trial judge 

11   cannot be dismissed as theoretical,” Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 

12   368, 381 (1981) (Rehnquist, J., concurring), we need not decide whether a 

13   disqualification motion satisfies the “conclusive determination” requirement. 

14   Nor need we consider whether Hermitage’s status as a nonparty renders the 

15   order at issue “effectively unreviewable.” Instead, we find that the collateral 

16   order doctrine does not apply here because the denial of a disqualification order 

17   does not resolve an “important issue completely separate from the merits.” Id. at 

18   375.  



                                                 19
 1         The Firestone Court assumed, without deciding the issue, that the 

 2   disqualification question resolved an important issue separate from the merits. 

 3   Id. at 376. But in Richardson‐Merrell, Inc. v. Koller, the Supreme Court held that 

 4   “orders disqualifying counsel in civil cases are not completely separate from the 

 5   merits of the action.” 472 U.S. 424, 439 (1985) (internal quotation marks and 

 6   citation omitted). In Richardson‐Merrell the Court noted it “has expressly rejected 

 7   efforts to reduce the finality requirement of § 1291 to a case‐by‐case 

 8   determination of whether a particular ruling should be subject to appeal.” Id. 

 9   (citation omitted).  It concluded that “[e]ven if some orders disqualifying counsel 

10   are separable from the merits of the litigation, many are not.” Id. (noting that 

11   “[o]rders disqualifying attorneys on the ground that they should testify at trial, 

12   for example, are inextricable from the merits because they involve an assessment 

13   of the likely course of the trial and the effect of the attorney’s testimony on the 

14   judgment.”) (citation omitted). This reasoning applies equally to orders denying 

15   the disqualification of counsel, and we adopt it here.  

16         The final judgment rule “serves the important purpose of promoting 

17   efficient judicial administration,” Firestone, 449 U.S. at 374, and avoids 

18   “unreasonable disruption, delay, and expense” caused by multiple interlocutory 



                                               20
 1   appeals. Richardson‐Merrell, 472 U.S. at 430. As we have cautioned, “[t]he class of 

 2   collateral orders as to which interlocutory review is permitted under § 1291 must 

 3   remain narrow and selective in its membership, so that the collateral order 

 4   doctrine does not overpower the substantial finality interests that § 1291 is meant 

 5   to further.” Linde v. Arab Bank, PLC, 706 F.3d 92, 103 (2d Cir. 2013) (internal 

 6   quotation marks and citation omitted). 

 7         II.    Mandamus.  

 8         We turn to Hermitage’s alternate request for relief: that if we find the 

 9   collateral order doctrine does not apply, we treat its appeal as a petition for a 

10   writ of mandamus. See SEC v. Rajaratnam, 622 F.3d 159, 169 (2d Cir. 2010) (“Even 

11   though we lack interlocutory jurisdiction to review the district court’s order, a 

12   writ of mandamus may still be appropriate.”). The Firestone Court noted that 

13   mandamus may be appropriate in “situations in which a party will be 

14   irreparably damaged if forced to wait until final resolution of the underlying 

15   litigation before securing review of an order denying its motion to disqualify 

16   opposing counsel.” Firestone, 449 U.S. at 378 n.13. Indeed, our sister Circuits will 

17   issue writs of mandamus to direct a district court both to disqualify counsel and 

18   to allow counsel to proceed. See, e.g., Matter of Sandahl, 980 F.2d 1118, 1122 (7th 



                                               21
 1   Cir. 1992) (granting writ and directing district court to vacate disqualification 

 2   order); In re Am. Airlines, Inc., 972 F.2d 605, 609 (5th Cir. 1992) (“American claims 

 3   that immediate review of its disqualification motion is appropriate. . . . We 

 4   agree.”); Christensen v. U.S. Dist. Ct. for Cent. Dist. of Cal., 844 F.2d 694, 697 (9th 

 5   Cir. 1988) (noting that the effect of an order disqualifying counsel “is 

 6   irreversible”); In re Am. Cable Publ’ns, Inc., 768 F.2d 1194, 1197 (10th Cir. 1985) 

 7   (granting writ and directing district court to vacate disqualification order). 

 8          The All Writs Act provides that “all courts established by Act of Congress 

 9   may issue all writs necessary or appropriate in aid of their respective 

10   jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.             

11   § 1651(a). The Act empowers this Court to issue a writ of mandamus directing a 

12   district court to correct an erroneous order. Linde, 706 F.3d at 107. “[T]he remedy 

13   of mandamus is a drastic one, to be invoked only in extraordinary situations.” 

14   Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 34 (1980)(citation omitted). “[O]nly 

15   exceptional circumstances amounting to a judicial usurpation of power, or a clear 

16   abuse of discretion, will justify the invocation of this extraordinary remedy.” 

17   Cheney v. U.S. Dist. Ct. for D.C., 542 U.S. 367, 380 (2004) (internal quotation marks 

18   and citations omitted). 



                                                 22
 1         To obtain a writ of mandamus: “(1) the party seeking issuance of the writ 

 2   must have no other adequate means to attain the relief it desires; (2) the issuing 

 3   court, in the exercise of its discretion, must be satisfied that the writ is 

 4   appropriate under the circumstances; and (3) the petitioner must demonstrate 

 5   that the right to issuance of the writ is clear and indisputable.” In re The City of 

 6   New York, 607 F.3d 923, 932‐33 (2d Cir. 2010) (internal quotation marks and 

 7   citations omitted). Our Court issues a writ “only in exceptional circumstances 

 8   amounting to a judicial usurpation of power or a clear abuse of discretion.” Id. at 

 9   943 (internal quotation marks, emphasis and citation omitted). “A district court 

10   abuses its discretion if it based its ruling on an erroneous view of the law or on a 

11   clearly erroneous assessment of the evidence, or if it has rendered a decision that 

12   cannot be located within the range of permissible decisions. We will issue the 

13   writ only if a district court committed a clear and indisputable abuse of its 

14   discretion in one of these ways.” Rajaratnam, 622 F.3d at 171 (internal quotation 

15   marks and citations omitted). 

16         All three requirements are satisfied here. Hermitage lacks an adequate 

17   alternate means to obtain relief, the issue involved is significant and will aid in 

18   the administration of justice, and the district court committed clear error in 



                                                23
 1   analyzing the substantial relationship between the two representations. We 

 2   discuss each in turn. 

 3         A.     Adequate means of obtaining relief. 

 4         Even assuming arguendo Hermitage possesses standing to challenge the 

 5   denial in a post‐trial appeal, such a challenge would come too late to provide any 

 6   effective relief. Unlike a party, Hermitage cannot escape the harm of allowing its 

 7   former counsel to represent Prevezon by moving to vacate a final judgment. 

 8   Prevezon’s trial strategy calls for it to demonstrate “that Browder and his agents 

 9   engaged in a series of misrepresentations to execute the fraud, to distance 

10   themselves from it, and to pin it on the Russian officials investigating Browder 

11   for a separate tax fraud his companies committed.” App’x at 449. Absent 

12   disqualification, there is a real risk of Hermitage’s confidences being misused. 

13   “As Judge Kearse has succinctly explained, ‘a remedy after final judgment 

14   cannot unsay the confidential information that has been revealed.’” City of New 

15   York, 607 F.3d at 934 (quoting In re Sims, 534 F.3d 117, 129 (2d Cir. 2008)). Indeed, 

16   “the concern that a remedy after final judgment cannot unsay the confidential 

17   information that has been revealed may account for the liberal use of mandamus 

18   in situations involving the production of documents or testimony claimed to be 



                                              24
 1   privileged or covered by other more general interests in secrecy.” In re von Bulow, 

 2   828 F.2d 94, 99 (2d Cir. 1987) (citations omitted); see also Unified Sewerage Agency 

 3   of Wash. Cnty., Or. v. Jelco Inc., 646 F.2d 1339, 1344 (9th Cir. 1981) (“[Petitioner] 

 4   could suffer irremediable damage if forced to wait until after trial to appeal. . . . 

 5   Information once used or exposed would not be forgotten and could be used 

 6   against [petitioner] on retrial.”). Finally, an appeal after final judgment will 

 7   provide no useful remedy if the confidences revealed provide grist for the 

 8   Russian authorities pursuing Browder and Hermitage. 

 9         Prevezon argues that there are other tools available to provide Hermitage 

10   with relief against the potential misuse of its confidences, such as a protective 

11   order. But protective orders are inadequate where, as here, the concern is not 

12   simply the disclosure of confidential information but the use of that information 

13   in shaping trial strategy and questioning. Ullrich v. Hearst Corp., 809 F. Supp. 229, 

14   236 (S.D.N.Y. 1992) (“Adverse use of confidential information is not limited to 

15   disclosure. It includes knowing what to ask for in discovery, which witnesses to 

16   seek to depose, what questions to ask them, what lines of attack to abandon and 

17   what lines to pursue, what settlements to accept and what offers to reject, and 

18   innumerable other uses.”). The danger here is not limited to BakerHostetler 



                                                25
 1   overtly using confidences in the litigation. There is a risk that BakerHostetler, 

 2   while not explicitly using confidences, may use such confidences to guide its 

 3   defense of Prevezon in other ways. A district court order to prevent such conduct 

 4   is unworkable.  

 5         B.     Appropriate under the circumstances. 

 6         The writ is appropriate in the circumstances of this case, because this case 

 7   implicates a significant and novel question of law regarding the rights of 

 8   nonparty clients, and because resolving that issue will aid in the administration 

 9   of justice. City of New York, 607 F.3d at 942‐43. We confront a question of first 

10   impression in this Circuit: disqualification of counsel on the basis of a conflict of 

11   interest posing a potential harm to a nonparty non‐witness. Addressing this 

12   unusual set of circumstances will offer useful guidance to the district courts.  

13         Further, as discussed in detail below, the district court committed clear 

14   error in its analysis of the substantial relationship between the representations. 

15   The preservation of the confidences between lawyer and client  “touch[es] upon 

16   vital concerns of the legal profession and the public’s interest in the scrupulous 

17   administration of justice.” Emle Indus., Inc. v. Patentex, Inc., 478 F.2d 562, 564 (2d 

18   Cir. 1973). A client cannot fully and candidly discuss its situation with counsel if 



                                                26
 1   the client must worry that such confidences could be used to implicate him in the 

 2   very crimes for which he hired that attorney to defend him, significantly 

 3   undermining the lawyer‐client relationship. See In re von Bulow, 828 F.2d at 99 

 4   (“[B]ecause maintenance of the attorney‐client privilege up to its proper limits 

 5   has substantial importance to the administration of justice, and because an 

 6   appeal after disclosure of the privileged communication is an inadequate 

 7   remedy, the extraordinary remedy of mandamus is appropriate.”(internal 

 8   quotation marks and citation omitted)); see also In re Am. Airlines, 972 F.2d at 619 

 9   (“This court bars attorneys from appearing in substantially related matters not 

10   only to protect individual parties against the adverse use of information but also 

11   to aid the frank exchange between attorney and client.”(internal quotation marks 

12   and citation omitted)). This duty is ongoing, such that an attorney must preserve 

13   a client’s confidences even after the attorney‐client relationship ends. See, e.g., Bd. 

14   of Ed. of City of N.Y. v. Nyquist, 590 F.2d 1241, 1246 (2d Cir. 1979). 

15         The petition here also implicates the government’s ability to procure 

16   assistance from crime victims. If crime victims fear that the attorneys they hire 

17   may turn against them, they may be less likely to assist government in its 

18   investigations. See, e.g., City of New York, 607 F.3d at 942 (“If we were to decline to 


                                                27
 1   grant this petition, we would risk discouraging law enforcement agencies from 

 2   conducting undercover investigations.”); United States v. Alex, 788 F. Supp. 359, 

 3   365 (N.D. Ill. 1992) (“By switching sides during a pending investigation, [the 

 4   disqualified attorney’s] conduct challenges the very integrity of our adversary 

 5   system. In addition, such actions might very well have a chilling effect on 

 6   obtaining victims’ assistance in prosecuting organized crime.”). Allowing the 

 7   former counsel for Hermitage, identified by the government as a victim of the 

 8   Russian Treasury Fraud, to represent Prevezon, a putative participant in the 

 9   alleged crime, creates a potential for harm to future government investigations. 

10         C.     “Clear and Indisputable” Right to the Writ. 

11                i.     Substantial relationship. 

12         The classic test in this Circuit for whether disqualification is warranted in 

13   successive representation cases is set forth in Evans v. Artek Sys. Corp: 

14   disqualification is warranted where: “(1) the moving party is a former client of 

15   the adverse party’s counsel; (2) there is a substantial relationship between the 

16   subject matter of the counsel’s prior representation of the moving party and the 

17   issues in the present lawsuit; and (3) the attorney whose disqualification is 


                                               28
 1   sought had access to, or was likely to have had access to, the relevant privileged 

 2   information in the course of his prior representation of the client.” 715 F.2d 788, 

 3   791 (2d Cir. 1983); accord N.Y. Rules of Prof’l Conduct 1.9(a). 

 4           “A ‘substantial relationship’ exists where facts pertinent to the problems 

 5   underlying the prior representation are relevant to the subsequent 

 6   representation.” Agilent Techs., Inc. v. Micromuse, Inc., No. 04‐cv‐3090, 2004 WL 

 7   2346152, at *10 (S.D.N.Y. Oct. 19, 2004) (citation omitted); see also N.Y. Rules of 

 8   Prof ’l Conduct 1.9 cmt. 3 (subsequent representations are substantially related if, 

 9   among other things, they “involve the same transaction”). The district court 

10   found the two representations here were not substantially related because (1) 

11   “[t]his case is not about Hermitage, nor is this case centrally focused on the 

12   Russian Fraud,” (2) the “Russian Fraud is merely background information and 

13   Hermitage cannot be held liable as a result of this lawsuit,” and (3) “Hermitage is 

14   [] a mere spectator in this litigation . . . and its rights are not directly at stake.” 

15   Prevezon, 2016 WL 96170, at *4‐*5.  

16          We disagree. The district court’s statement that the Russian Treasury 

17   Fraud is an “ancillary issue in this suit” cannot be reconciled with Prevezon’s 

18   own representation that “[t]he manner in which the Treasury Fraud was carried 


                                                 29
 1   out  . . . is an essential element of the Government’s claims.” App’x at 445.  

 2   Prevezon argued before the district court that granting the government’s motion 

 3   for partial summary judgment on the issue of whether the Russian Treasury 

 4   Fraud took place would “deprive Defendants of an important, meritorious 

 5   defense,” namely, establishing that Hermitage, not Prevezon, committed the 

 6   fraud. App’x at 446.  

 7         Prevezon states that at trial, it intends to introduce evidence that 

 8   Hermitage’s “Browder and his agents engaged in a series of misrepresentations 

 9   to execute the fraud, to distance themselves from it, and to pin it on the Russian 

10   officials investigating Browder for a separate tax fraud his companies 

11   committed.” App’x at 449.  Prevezon told the district court that “every step of the 

12   alleged fraud  . . . has been disputed with very specific facts. And what it comes 

13   down to, Judge, is, the government alleges there was an organization, unnamed, 

14   mysterious organization that did all this, and the evidence points that Hermitage 

15   and Mr. Browder did it. That is the heart of the dispute.” App’x at 516. Plainly, 

16   Prevezon’s trial strategy turns on proving Hermitage is not the victim of the 

17   Russian Treasury Fraud, but the perpetrator.  

18         Moreover, the record makes clear that BakerHostetler’s prior 


                                              30
 1   representation of Hermitage included investigating the Russian Treasury Fraud. 

 2   The draft declaration prepared by BakerHostetler discusses how Hermitage’s 

 3   assets were stolen as a result of the Russian Treasury Fraud, and details the 

 4   retaliation against Hermitage and its attorneys for reporting the crime to Russian 

 5   authorities. At oral argument, the district court asked Moscow, “In other words, 

 6   what you were doing back in 2008 and early 2009 for Hermitage was to get bank 

 7   records and other records to defend [Hermitage] in the event there was a Russian 

 8   prosecution for them stealing, right?” App’x at 201‐202. Moscow replied, 

 9   “[c]orrect.” App’x at 202. We are persuaded that both representations involve the 

10   same facts and circumstances.    

11          The district court also erred in determining that “Hermitage is [] a mere 

12   spectator to this litigation. . . . and its rights are not directly at stake.” Prevezon, 

13   2016 WL 96170, at *5. Hermitage is not a “mere spectator.” It is the putative 

14   victim. The courts recognize that crime victims, as well as witnesses, possess 

15   legitimate interests in criminal proceedings that may support disqualification. In 

16   United States v. James, we upheld the disqualification of a defense attorney who 

17   previously represented a witness scheduled to testify for the government in a 

18   criminal trial. 708 F.2d 40 (2d Cir. 1983). The James court noted that “[t]he 


                                                 31
 1   assessment of the fairness of an attorney’s questioning of a former client must 

 2   depend in large part on the view of the client,” id. at 46, and that disqualification 

 3   can be appropriate to protect the witness’s interests.  Id. at 45‐46. For these 

 4   purposes, we see no reason why a nonparty victim is not entitled to the same 

 5   solicitude as a nonparty witness.  

 6                 ii.    Confidences. 

 7          Once a substantial relationship between the cases is established, “where 

 8   the same individual lawyer participated in the prior and current representation, 

 9   the movant is not required to make a specific showing that confidences were 

10   passed to counsel. Instead, the movant is entitled to the benefit of an irrebuttable 

11   presumption that confidences were shared.” DeFazio v. Wallis, 459 F. Supp. 2d 

12   159, 164‐65 (E.D.N.Y. 2006) (collecting cases). As our Court explained in Gov’t of 

13   India v. Cook Indus., Inc.: 

14                 In order to grant a disqualification motion, a court 
15                 should not require proof that an attorney actually had 
16                 access to or received privileged information while 
17                 representing the client in a prior case. Such a 
18                 requirement would put the former client to the 
19                 Hobsonʹs choice of either having to disclose his 
20                 privileged information in order to disqualify his former 
21                 attorney or having to refrain from the disqualification 
22                 motion altogether. 

                                               32
 1                 
 2    569 F.2d 737, 740 (2d Cir. 1978). 

 3         The district court erred in shifting the burden to Hermitage to identify 

 4   confidences it had shared with its counsel. The district court faulted Hermitage 

 5   for failing to “concretely show[] that any of its confidences had anything to do 

 6   with how, why, or when Prevezon allegedly laundered Russian Fraud proceeds 

 7   into the United States, or how its confidences would be relevant in the case 

 8   against Prevezon, in which the Russian Fraud is mere background.” Prevezon, 

 9   2016 WL 96170, at *5. The substantial relationship test removes the need for 

10   courts to make direct inquiry into whether confidential information was actually 

11   transmitted. See U.S. Football League v. Natʹl Football League, 605 F. Supp. 1448, 

12   1461 (S.D.N.Y. 1985).  After finding a substantial relationship exists: 

13                The Court will assume that during the course of the 
14                former representation confidences were disclosed to the 
15                attorney bearing on the subject matter of the 
16                representation. It will not inquire into their nature and 
17                extent. Only in this manner can the lawyerʹs duty of 
18                absolute fidelity be enforced and the spirit of the rule 
19                relating to privileged communications be maintained. 
20                 
21   Emle, 478 F.2d at 570 (quoting T.C. Theatre Corp. v. Warner Bros. Pictures, 113 F. 

22   Supp. 265, 268‐69 (S.D.N.Y. 1953)). 

                                               33
 1    
 2          Prevezon argues the presumption of access to privileged communications 

 3   is inapplicable here because the record indicates Hermitage did not share any 

 4   relevant confidences, and because Hermitage waived confidentiality by sharing 

 5   its information with the government. But, in our view, these arguments merely 

 6   ask us to “inquire into the[] nature and extent” of confidences. See Emle, 478 F.3d 

 7   at 570. We decline to do so. Id. 

 8                 iii.    Trial taint. 

 9          “The authority of federal courts to disqualify attorneys derives from their 

10   inherent power to preserve the integrity of the adversary process.” Hempstead 

11   Video, Inc. v. Inc. Vill. of Valley Stream, 409 F.3d 127, 132 (2d Cir. 2005) (internal 

12   quotation marks and citation omitted). In exercising this power, the Court must 

13   “be solicitous of a client’s right freely to choose his counsel—a right which of 

14   course must be balanced against the need to maintain the highest standards of 

15   the profession.” Gov’t of India, 569 F.2d at 739. Thus, disqualification is called for  

16   only where “an attorney’s conduct tends to taint the underlying trial,” because  

17   federal and state disciplinary mechanisms suffice for other ethical violations. 

18   Nyquist, 590 F.2d at 1246.  

19          Generally, where, as here, the Evans factors are satisfied, trial taint is 

                                                 34
 1   established and no further analysis is necessary. Hempstead Video, 409 F.3d at 133.  

 2   Even if the Evans factors were not satisfied, however, we would find the record 

 3   supports a finding of disqualifying taint. “One recognized form of taint arises 

 4   when an attorney places himself in a position where he could use a client’s 

 5   privileged information against that client.” Id. Prevezon’s proposed defense 

 6   strategy of proving Hermitage committed the Russian Treasury Fraud plainly 

 7   places its counsel “in a position where he could use [Hermitage’s] privileged 

 8   information against [Hermitage].” Id. 

 9         The Eighth Circuit found disqualification proper in circumstances similar 

10   to those here in Zerger & Mauer LLP v. City of Greenwood. 751 F.3d 928, 929‐30 (8th 

11   Cir. 2014).  There, a law firm represented the City of Greenwood in a case against 

12   a local quarry. Id. In settlement negotiations, Greenwood agreed to route truck 

13   traffic along a specific road and stipulated that the traffic would not create a 

14   nuisance. Id. Greenwood’s lawyers later sued the same quarry on behalf of a 

15   number of property owners along the truck route who argued it was a nuisance. 

16   While Greenwood was not a party, the Eighth Circuit found such representation 

17   improper and ordered disqualification: 

18                Not only do plaintiffs have an interest in collecting 

                                               35
 1                substantial damages, they also naturally have an 
 2                interest in otherwise disrupting [the quarry’s] use of 
 3                Second Avenue, even if they have not sought an 
 4                injunction. . . . . Greenwood may demand that its former 
 5                counsel not advocate positions that pose the serious 
 6                threat of once again embroiling Greenwood in 
 7                protracted litigation. 
 8    
 9   Id. at 934 (footnote omitted). In a similar vein, courts will disqualify lawyers who 

10   switch sides from representing a crime victim to representing the perpetrator.  

11   See, e.g., United States v. Gordon, 334 F. Supp. 2d 581, 597 (D. Del. 2004); United 

12   States v. Fawell, No. 02 CR 210, 2002 WL 1284388, at *7‐*8, *11 (N.D. Ill. June 10, 

13   2002); United States v. Alex, 788 F. Supp. 359, 365 (N.D. Ill. 1992). Because 

14   Prevezon’s defense is predicated on proving Hermitage committed the Russian 

15   Treasury Fraud, this is a situation where “an attorney’s conduct tends to taint the 

16   underlying trial.” Nyquist, 590 F.2d at 1246 (internal quotation marks and citation 

17   omitted). 

18                                      CONCLUSION 

19         In granting the petition, we are sensitive to the fact that the motion to 

20   disqualify came late in the litigation, on the eve of trial after several years of pre‐

21   trial discovery and motion practice and while several million dollars of property 

22   remains under pretrial restraint.  However, Prevezon shares in the responsibility 



                                               36
 1   for the unfortunate timing, as Prevezon did not reveal its strategy of arguing 

 2   Hermitage committed the Russian Treasury Fraud until the government moved 

 3   for partial summary judgment in the fall of 2015.  

 4         The circumstances leading to our grant of the writ, moreover, truly are 

 5   extraordinary: it is rare that a nonparty, nonwitness will face the risk of 

 6   prosecution by a foreign government based on the potential disclosure of 

 7   confidential information obtained during a prior representation. That real risk, 

 8   however, coupled with the misapplication of the law by the district court, 

 9   outweighs the delay and inconvenience to Prevezon of obtaining new counsel. 

10         We have examined the remainder of the arguments raised by the parties 

11   and find them to be without merit.  For the reasons given above, we grant the 

12   petition for a writ of mandamus and instruct the district court to enter an order 

13   disqualifying Moscow and BakerHostetler from representing Prevezon in this 

14   litigation. Prevezon’s motion for clarification, filed in this Court on February 17, 

15   2016, is denied as moot.  




                                               37